Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (a)(9) TRUSTEE AUTHORIZATION OF CREATION OF NEW SHARE CLASS OF THE TIAA-CREF FUNDS In accordance with Section 4.9.2 of the Declaration of Trust of the TIAA-CREF Funds (the Trust), dated April 15, 1999, as amended, and the approval of the Trusts Board of Trustees at its February 2009 meeting, the undersigned Trustees hereby authorize the creation of a new share class, designated as the Premier Class, for the following series of the Trust: International Equity Fund Short-Term Bond Fund Growth & Income Fund High-Yield Fund Large-Cap Growth Fund Inflation-Linked Bond Fund Large-Cap Value Fund Money Market Fund Mid-Cap Growth Fund Lifecycle Retirement Income Fund Mid-Cap Value Fund Lifecycle 2010 Fund Small-Cap Equity Fund Lifecycle 2015 Fund Social Choice Equity Fund Lifecycle 2020 Fund Real Estate Securities Fund Lifecycle 2025 Fund International Equity Index Fund Lifecycle 2030 Fund Equity Index Fund Lifecycle 2035 Fund Bond Fund Lifecycle 2040 Fund Bond Plus Fund Lifecycle 2045 Fund Lifecycle 2050 Fund IN WITNESS WHEREOF, the Trustees of the Trust have executed this instrument the 10th day of February 2009. /s/ Forrest Berkley /s/ Nancy L. Jacob Forrest Berkley Nancy L. Jacob /s/ Nancy A. Eckl /s/ Bridget A. Macaskill Nancy A. Eckl Bridget A. Macaskill /s/ Eugene Flood, Jr. /s/ James M. Poterba Eugene Flood, Jr. James M. Poterba /s/ Michael A. Forrester /s/ Maceo K. Sloan Michael A. Forrester Maceo K. Sloan /s/ Howell E. Jackson /s/ Laura T. Starks Howell E. Jackson Laura T. Starks
